EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matteo D. Pedini, Reg. # 66,733, on 03/09/2022.


This listing of claims will replace all prior versions of claims:
1. 	(Currently amended) A computing system including
one or more processors;
a primary hardware coupling facility; and
a secondary hardware coupling facility; wherein the computing system comprising:
an application executed by the one or more processors configured to request execution of at least one transaction including at least one command to perform a first modification process; and 
the secondary hardware coupling facility configured to output a message response block (MRB) to the application, the secondary hardware coupling facility including a secondary circular queue loaded with first data blocks indicating the first modification process, the first data blocks including metadata indicating one or all of a of the secondary hardware coupling facility, the sequence value defined by a set number of bits/bytes including low-order bits/bytes and high-order bits/bytes, 
wherein the low-order bits/bytes are utilized to index data hardware coupling facility in response to receiving the MRB, 
wherein, the MRB is loaded with a Last Completed Operation Sequence Number (LCOSN) defined as a 64-bit unsigned binary integer that contains a value of hardware coupling facility and represents a last operation mirrored in both the primary hardware coupling facility and the secondary hardware coupling facility, and based on the LCOSN, the application determines a current progress of the most recent modification process, and 
wherein the application initiates request of the at least one transaction based on the current progress of the most recent modification process indicated by the LCOSN of the MRB.

2. 	(Currently amended) The computing system of claim 1, wherein the primary hardware coupling facility is configured to perform the first modification process to 

3. 	(Currently amended) The computing system of claim 2, wherein the secondary coupling facility loads the MRB with the Last Completed Operation Sequence Number (LCOSN) indicating the most recent modification process applied to the secondary structure of the secondary hardware coupling facility, and outputs the MRB after receiving the first data blocks from the primary coupling facility.  

4. 	(Cancelled)  

5. 	(Cancelled)  

6. 	(Currently amended) The computing system of claim 3, further comprising a data base management system (DBMS) cluster that manages at least one transaction defined by at least one command configured to modify a first circulating queue included in the primary hardware coupling facility.  

7. 	(Currently amended) The computing system of claim 6, wherein the LCOSN indicates the current progress at which a most recent transaction called by the application is loaded into the secondary structure of the secondary hardware coupling facility.

computer-implemented method of enhancing application performance executed in a computing system, the computer implemented method executed by the computing system including: 
one or more processors;
a primary hardware coupling facility; and
a secondary hardware coupling facility, 
wherein the computer-implemented method comprises:
requesting, via an application executed by the one or more processors, execution of at least one transaction including at least one command to perform a first modification process;
loading a secondary circular queue included in the secondary hardware coupling facility with first data blocks indicating the first modification process, the first data blocks including metadata indicating one or all of a position of the application among a sequence of applications, a sequence value indicating an order at which the application is stored in the secondary circular queue, and a position value indicating the position at which it should be applied to a secondary structure of the secondary hardware coupling facility, the sequence value defined by a set number of bits/bytes including low-order bits/bytes and high-order bits/bytes;
outputting, via the secondary hardware coupling facility, a message response block (MRB) to the application; 
loading the low-order bits/bytes to index data into a queue slot included in the secondary circular queue;
hardware coupling facility in response to receiving the MRB;
loading the MRB with a Last Completed Operation Sequence Number (LCOSN) defined as a 64-bit unsigned binary integer that contains a value of hardware coupling facility and represents a last operation mirrored in both the primary hardware coupling facility and the secondary hardware coupling facility; 
determining, by the application, a current progress of the most recent modification process; and
initiating via the application a request of the at least one transaction based on the current progress of the most recent modification process indicated by the LCOSN of the MRB.

9.	(Currently amended ) The method of claim 8, further comprising performing, via the primary hardware coupling facility, the first modification process to modify a first structure based on a received command associated with an ongoing transaction.

10.	(Currently amended ) The method of claim 9, loading, via the secondary hardware coupling facility, the MRB with the Last Completed Operation Sequence Number (LCOSN) indicating the most recent modification process applied to the secondary structure of the secondary hardware coupling facility, and outputs the MRB after receiving the first data blocks from the primary hardware coupling facility.

11.	(Cancelled) 

12.	(Cancelled)

13.	(Currently amended ) The method of claim 10, further comprising managing, via a data base management system (DBMS) cluster, at least one transaction defined by at least one command configured to modify a first circulating queue included in the primary hardware coupling facility.

14.	(Currently amended ) The method of claim 13, further comprising utilizing the LCOSN to indicate the current progress at which a most recent transaction called by the application is loaded into the secondary structure of the secondary hardware coupling facility.  

15.	(Currently amended) A computer program product comprising a computer readable storage medium having program instructions for performing a computer-implemented method to maintain equivalency of independent queues in different hardware coupling facilities, the program instructions executable by a computing system including: 
one or more processors;
a primary hardware coupling facility; and
a secondary hardware coupling facility, 
wherein the computer-implemented method comprises:
requesting, via an application executed by the one or more processors, execution of at least one transaction including at least one command to perform a first modification process;
loading a secondary circular queue included in the secondary hardware coupling facility with first data blocks indicating the first modification process, the first data blocks including metadata indicating one or all of a position of the application among a sequence of applications, a sequence value indicating an order at which the application is stored in the secondary circular queue, and a position value indicating the position at which it should be applied to a secondary structure of the secondary hardware coupling facility, the sequence value defined by a set number of bits/bytes including low-order bits/bytes and high-order bits/bytes;
outputting, via the secondary hardware coupling facility, a message response block (MRB) to the application; 
loading the low-order bits/bytes to index data into a queue slot included in the secondary circular queue;
determining, via the application, a most recent modification process performed by the secondary hardware coupling facility in response to receiving the MRB;
loading the MRB with a Last Completed Operation Sequence Number (LCOSN) defined as a 64-bit unsigned binary integer that contains a value of hardware coupling facility and represents a last operation mirrored in both the primary hardware coupling facility and the secondary hardware coupling facility; 
determining, by the application, a current progress of the most recent modification process; and
initiating via the application a request of the at least one transaction based on the current progress of the most recent modification process indicated by the LCOSN of the MRB.

16.	(Currently amended ) The computer program product of claim 15, further comprising performing, via the primary hardware coupling facility, the first modification process to modify a first structure based on a received command associated with an ongoing transaction.

17.	(Currently amended ) The computer program product of claim 16, loading, via the secondary hardware coupling facility, the MRB with the Last Completed Operation Sequence Number (LCOSN) indicating the most recent modification process applied to the secondary structure of the secondary hardware coupling facility, and outputs the MRB after receiving the first data blocks from the primary coupling facility.

18.	(Cancelled) 

19.	(Cancelled)

primary hardware coupling facility.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195